[Cite as State v. Dunn, 2017-Ohio-518.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                              JACKSON COUNTY

STATE OF OHIO,                 :
                               :    Case No. 15CA1
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
ZACHARY DUNN,                  :
                               :
    Defendant-Appellant.       :    Released: 02/03/17
_____________________________________________________________
                         APPEARANCES:

Timothy P. Young, Ohio State Public Defender, and Valerie Kunze,
Assistant State Public Defender, Columbus, Ohio, for Appellant.

Justin Lovett, Jackson County Prosecuting Attorney, Jackson, Ohio, for
Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Zachary Dunn appeals his convictions and sentence in the

Jackson County Court of Common Pleas after a jury found him guilty of

three counts of kidnapping, one count of abduction, one count of rape, two

counts of gross sexual imposition, and one count of felonious assault.

Appellant submits his convictions were not supported by sufficient evidence,

and also were against the manifest weight of the evidence. He also argues

the trial court erred when it failed to merge convictions for gross sexual

imposition with rape and convictions for kidnapping with abduction. Upon
Jackson App. No. 15CA1                                                                                  2

review, we find no merit to Appellant’s arguments. The trial court did not

err. Accordingly, we overrule Appellant’s assignments of error and affirm

the judgment of the trial court.

                                               FACTS

        {¶2} On September 26, 2013, Zachary Dunn was indicted by the

Jackson County Grand Jury as to the following counts:

        Counts One, Two, and Three: Kidnapping, in violation of
                                    R.C. 2905.01(A)(2)/(A)(3)
                                    and (A)(4);

        Counts Four and Five:                        Abduction, in violation of R.C.
                                                     2905.02(A)(1)/(A)(2);

        Count Six:                                   Rape, in violation of R.C.
                                                     2907.02(A)(1)(b);

        Counts Seven and Eight:                      Gross Sexual Imposition, in
                                                     violation of R.C.
                                                     2907.05(A)(4)/(B); and,

        Count Nine:                                  Felonious Assault, in violation
                                                     of R.C. 2903.11(A).

        {¶3} Appellant’s indictment stemmed from events which occurred on

July 26, 2013 in Jackson County, Ohio. On that date, M.S., a six-year-old

child, was reported missing from her home at 2:10 a.m.1 An Amber Alert

was issued and authorities searched neighborhoods, creeks, and fields.

1
 Stephen Moore, who worked as dispatcher for the City of Jackson, testified that the report of M.S.’s
disappearance was called in by her father at 2:10 a.m., and he indicated M.S. disappeared between 1:30 and
1:40 a.m. Some family members and neighbors initially undertook searching for her in her own
neighborhood. After they were unsuccessful and the matter was reported, a full-scale search began.
Jackson App. No. 15CA1                                                            3

Fortunately, M.S. was discovered alive at 4:00 p.m. the same day at a

residence near Landrum Cemetery on Oakland Road in rural Jackson

County. However, she had been beaten, raped, and abandoned in a dark

wooded area.

           {¶4} In this case, Appellant had been at M.S.’s home twice and just

hours before her disappearance. Appellant lived on S.R. 776 in Jackson

County with his girlfriend, Alisa Yates, and her three young daughters.2 On

the night of M.S.’s disappearance, Franklin Stewart Sr. (“Frank Sr.”), M.S.’s

father, left M.S. in the care of Austin Coon (“Austin”), a teenage boy who

was a friend of the family. After M.S. disappeared, Austin reported that

Appellant had stopped by the home a second time, around 1:30-1:35 a.m.

           {¶5} Austin advised that Appellant was wearing a brown or tan

Carhart jacket and that he drove away in a dark-colored Chevy Cavalier.

Appellant was later observed on surveillance footage in a convenience store

in the area buying beer at 12:37 a.m., prior to his second visit to the Stewart

residence. In the surveillance footage, Appellant is viewed wearing a green

Carhart jacket.

           {¶6} Officers were dispatched to Appellant’s residence at 3:20 a.m.




2
    When these events occurred, Yates was pregnant with Appellant’s child.
Jackson App. No. 15CA1                                                                 4

on July 26th, where they found Appellant and Alisa Yates. Appellant

advised he had been home all evening. Alisa Yates also indicated, to her

knowledge, Appellant had been home in bed all evening. However, a

trooper assisting in the investigation discovered that a green Chevy Cavalier

parked at the residence was warm and the seat had been pushed back. Yates

verified she owned the green Chevy Cavalier and that Appellant owned a

green Carhart coat.

           {¶7} Also, at 9:31 a.m. on July 26th, a green Carhart jacket was

discovered in Landrum Cemetery on the ground. BCI personnel, who later

tested the jacket, discovered the presence of M.S.’s DNA. Although M.S.

did not describe the place where she was assaulted as a cemetery, she later

testified that there were lots of trees and it was dark. The residence where

M.S. was located was approximately one-half mile from the cemetery.

           {¶8} At the time she was taken, M.S. resided with her estranged

parents, Frank Sr. and Brenda. Brenda was in jail in another county on the

night of M.S.’s disappearance. The Stewarts have five other children:

Franklin Stewart, Jr. (“Frank Jr.”), age 22; Tyler, age 21; Tiashawnia,3 age

19; N.S., age 15; and S.S., age 9. Several law enforcement officers who




3
    Tyler and Tiashawnia were not living in the home at the time M.S. was kidnapped.
Jackson App. No. 15CA1                                                                                  5

testified indicated they were familiar with M.S. and the Stewart home as a

result of previous calls to the residence.4

        {¶9} On September 27, 2013, Appellant was arraigned and entered

pleas of not guilty to all charges. The trial court set bond at $500,000.00

cash or surety and scheduled pretrial hearings and a trial date. Eventually,

Appellant proceeded to a jury trial which took place between March 16,

2015 and April 1, 2015. Various media outlets followed the case from its

inception through the trial.

        {¶10} The State of Ohio presented testimony from various witnesses

which included M.S., her father, Austin Coon, the teenagers who found

M.S., local law enforcement who investigated her disappearance, medical

professionals who treated her, agents and scientists from the Ohio Bureau of

Criminal Identification and Investigation (BCI), Alisa Yates, and others.

The jury was taken on a view of the scenes of M.S.’s home, Appellant’s

home, and Landrum Cemetery. The State and the defense introduced

numerous exhibits.5




4
  Jackson County Sheriff Tedd Frazier testified he knew M.S. and was familiar with the Stewart residence
as he had responded there on reports of drunk and disorderly conduct, domestic violence, and possession of
narcotics. Investigator Michael Music and Sgt. Scott Conley, both of the Jackson Police Department, were
also familiar with M.S. and the Stewart residence.
5
  The date of the incident and the venue were not disputed. That M.S. was under the age of 13 years old at
the time was not disputed. Appellant has not challenged the authenticity or the chain of custody of the
exhibits nor the designation of expert witnesses.
Jackson App. No. 15CA1                                                                                      6

        {¶11} On April 1, 2015, the jury rendered guilty verdicts on eight

counts.6 The parties were given additional time to file sentencing briefs.

Sentencing was held on May 27, 2015 and June 11, 2015.7 M.S.’s parents

addressed the court. Appellant was sentenced to consecutive terms of life

imprisonment on kidnapping (Count 3), and life without parole on rape

(Count 6). He received prison terms of 36 months for abduction, 60 months

for gross sexual imposition (Count 7)8, and eight years for felonious assault

(Count 9).

        {¶12} This timely appeal followed. Additional facts and the

testimony of various witnesses will be summarized below.

                                ASSIGNMENTS OF ERROR

        “I. ZACHARY DUNN’S CONVICTIONS WERE NOT
        SUPPORTED BY SUFFICIENT EVIDENCE IN VIOLATION
        OF ZACH’S RIGHT TO DUE PROCESS OF LAW UNDER
        THE FIFTH AND FOURTEENTH AMENDMENTS TO THE
        UNITED STATES CONSTITUTION, AND ARTICLE I,
        SECTION 10 OF THE OHIO CONSTITUTION.”

        “II. ZACHARY DUNN’S CONVICTIONS WERE AGAINST
        THE MANIFEST WEIGHT OF THE EVIDENCE, IN
        VIOLATION OF ZACH’S RIGHT TO DUE PROCESS OF
        LAW UNDER THE FIFTH AND FOURTEENTH
        AMENDMENTS TO THE UNITED STATES

6
  Appellant was found not guilty of abduction, Count 4. Counts 1, 2, and 3 contained Sexually Violent
Predator specifications. On April 20, 2015, the State moved to dismiss those specifications. On April 22,
2015, the trial court granted the State’s motion.
7
  The State conceded that the kidnapping counts merged for purposes of sentencing.
8
  Although not explicitly set forth, it appears the gross sexual imposition counts were also merged for
purposes of sentencing.
Jackson App. No. 15CA1                                                           7

      CONSTITUTION, AND ARTICLE I, SECTION 10 OF THE
      OHIO CONSTITUTION.”

                       A. STANDARD OF REVIEW

      {¶13} A claim of insufficient evidence invokes a due process concern

and raises the question of whether the evidence is legally sufficient to

support the verdict as a matter of law. Wickersham at 22; State v.

Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). When

reviewing the sufficiency of the evidence, our inquiry focuses primarily

upon the adequacy of the evidence; that is, whether the evidence, if believed,

reasonably could support a finding of guilt beyond a reasonable doubt.

Thompkins, syllabus. The standard of review is whether, after viewing the

probative evidence and inferences reasonably drawn therefrom in the light

most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979); State v. Jenks, 61 Ohio

St.3d 259, 273, 574 N.E.2d 492 (1991). Furthermore, a reviewing court is

not to assess “whether the state's evidence is to be believed, but whether, if

believed, the evidence against a defendant would support a conviction.”

Thompkins, 78 Ohio St. 3d at 390 (Cook, J., concurring).

      {¶14} Thus, when reviewing a sufficiency-of-the-evidence claim, an

appellate court must construe the evidence in a light most favorable to the
Jackson App. No. 15CA1                                                             8

prosecution. Wickersham, supra, at 23; State v. Hill, 75 Ohio St. 3d 195, 205,

661 N.E.2d 1068 (1996); State v. Grant, 67 Ohio St. 3d 465, 477, 620 N.E.2d
50 (1993). A reviewing court will not overturn a conviction on a

sufficiency-of-the-evidence claim unless reasonable minds could not reach

the conclusion that the trier of fact did. State v. Tibbetts, 92 Ohio St. 3d 146,

162, 749 N.E.2d 226 (2001); State v. Treesh, 90 Ohio St. 3d 460, 484, 739
N.E.2d 749 (2001).

      {¶15} “Although a court of appeals may determine that a judgment of

a trial court is sustained by sufficient evidence, that court may nevertheless

conclude that the judgment is against the weight of the evidence.”

Wickersham, supra, at 24, quoting Thompkins, 78 Ohio St. 3d at 387.

“ ‘Weight of the evidence concerns “the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather

than the other. It indicates clearly to the jury that the party having the

burden of proof will be entitled to their verdict, if, on weighing the evidence

in their minds, they shall find the greater amount of credible evidence

sustains the issue which is to be established before them. Weight is not a

question of mathematics, but depends on its effect in inducing belief.’ ”

Wickersham, supra, at 24, quoting Eastley v. Volkman, 132 Ohio St. 3d 328,
Jackson App. No. 15CA1                                                            9

2012-Ohio-2179, 972 N.E.2d 517, ¶ 12, quoting Thompkins, 78 Ohio St. 3d

at 387, quoting Black's Law Dictionary 1594 (6th Ed.1990).

      {¶16} When an appellate court considers a claim that a conviction is

against the manifest weight of the evidence, the court must dutifully

examine the entire record, weigh the evidence, and consider the credibility

of witnesses. The reviewing court must bear in mind, however, that

credibility generally is an issue for the trier of fact to resolve. Wickersham,

supra, at 25; State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001);

State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008-Ohio-1744, ¶ 31.

“ ‘Because the trier of fact sees and hears the witnesses and is particularly

competent to decide “whether, and to what extent, to credit the testimony of

particular witnesses,” we must afford substantial deference to its

determinations of credibility.’ ” Barberton v. Jenney, 126 Ohio St. 3d 5,

2010-Ohio-2420, 929 N.E.2d 1047, ¶ 20, quoting State v. Konya, 2nd Dist.

Montgomery No. 21434, 2006-Ohio-6312, ¶ 6, quoting State v. Lawson, 2nd

Dist. Montgomery No. 16288 (Aug. 22, 1997). As the Eastley court

explained:

      “ ‘[I]n determining whether the judgment below is manifestly
      against the weight of the evidence, every reasonable intendment
      must be made in favor of the judgment and the finding of facts.

      ***
Jackson App. No. 15CA1                                                         10

      If the evidence is susceptible of more than one construction, the
      reviewing court is bound to give it that interpretation which is
      consistent with the verdict and judgment, most favorable to
      sustaining the verdict and judgment.’ ” Eastley at ¶ 21, quoting
      Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461
N.E.2d 1273 (1984), fn.3, quoting 5 Ohio Jurisprudence 3d,
      Appellate Review, Section 60, at 191-192 (1978).

Thus, an appellate court will leave the issues of weight and credibility of the

evidence to the fact finder, as long as a rational basis exists in the record for

its decision. State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012-

Ohio-1282,¶ 24; accord State v. Howard, 4th Dist. Ross No. 07CA2948,

2007-Ohio-6331, ¶ 6 (“We will not intercede as long as the trier of fact has

some factual and rational basis for its determination of credibility and

weight.”).

      {¶17} Once the reviewing court finishes its examination, the court

may reverse the judgment of conviction only if it appears that the fact-finder,

when resolving the conflicts in evidence, “ ‘clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered .’ ” Wickersham, supra, at 26, quoting Thompkins,
78 Ohio St. 3d at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1st Dist.1983). A reviewing court should find a conviction

against the manifest weight of the evidence only in the “ ‘exceptional case in

which the evidence weighs heavily against the conviction.’ ” Id., quoting
Jackson App. No. 15CA1                                                       11

Martin, 20 Ohio App. 3d at 175; State v. Lindsey, 87 Ohio St. 3d 479, 483,

721 N.E.2d 995 (2000).

      {¶18} When an appellate court concludes that the weight of the

evidence supports a defendant's conviction, this conclusion necessarily

includes a finding that sufficient evidence supports the conviction.

Wickersham, supra, at 27; State v. Pollitt, 4th Dist. Scioto No. 08CA3263,

2010-Ohio-2556, ¶ 15. “ ‘Thus, a determination that [a] conviction is

supported by the weight of the evidence will also be dispositive of the issue

of sufficiency.’ ” State v. Lombardi, 9th Dist. Summit No. 22435, 2005-

Ohio-4942, ¶ 9, quoting State v. Roberts, 9th Dist. Lorain No. 96CA006462

(Sept. 17, 1997).

      {¶19} Here, we first consider Appellant's argument that his

conviction is against the manifest weight of the evidence. Having reviewed

the entire record, weighed the evidence, and considered the credibility of the

witnesses presented at Appellant’s trial, we find Appellant’s convictions on

8 of the 9 counts are not against the manifest weight of the evidence.

                          B. LEGAL ANALYSIS

      {¶20} The kidnapping statute, R.C. 2905.01, provides in pertinent

part as follows:

      “(A) No person, by force, threat, or deception, or, in the case of
      a victim under the age of thirteen * * * by any means, shall
Jackson App. No. 15CA1                                                                                     12

         remove another from the place where the other person is found
         or restrain the liberty of the other person, for any of the
         following purposes:
         ***
         (2) To facilitate the commission of any felony or flight
         thereafter;
         (3) To terrorize, or to inflict serious physical harm on the victim
         or another;9
         (4) To engage in sexual activity, as defined in section 2907.01
         of the Revised Code, with the victim against the victim's will
         * * *.”10

         {¶21} The abduction statute, R.C. 2905.02(A)(2), provides as

follows:

         “(A) No person, without privilege to do so, shall knowingly do
         any of the following:
         ***
         (2) By force or threat, restrain the liberty of another person
         under circumstances that create a risk of physical harm to the
         victim or place the other person in fear * * *.”

         {¶22} The rape statute, R.C. 2907.02, provides in pertinent part:

         “(A)
         (1) No person shall engage in sexual conduct with another who
         is not the spouse of the offender * * * when any of the
         following applies:
         ***
         (b) The other person is less than thirteen years of age, whether
         or not the offender knows the age of the other person.”

         {¶23} Gross sexual imposition, as defined by R.C. 2907.05, provides

in relevant part:


9
  The trial court defined “serious physical harm” in the jury instructions.
10
   The trial court also provided the definitions of “sexual activity,” “sexual conduct,” and “sexual contact,”
in the instructions.
Jackson App. No. 15CA1                                                       13

      “(A) No person shall have sexual contact with another, not the
      spouse of the offender * * * when any of the following applies:
      ***
      (4) The other person, or one of the other persons, is less than
      thirteen years of age, whether or not the offender knows the age
      of that person.
      ***
      (B) No person shall knowingly touch the genitalia of another,
      when the touching is not through clothing, the other person is
      less than twelve years of age, whether or not the offender
      knows the age of that person, and the touching is done with an
      intent to abuse, humiliate, harass, degrade, or arouse or gratify
      the sexual desire of any person.”

      {¶24} And, Count 9, felonious assault, R.C. 2903.11(A)(1) provides

that “[N]o person shall knowingly * * * cause serious physical harm to

another * * *.”

      {¶25} As indicated above, we find competent credible evidence

supports the jury’s determination that Appellant was the person who

removed M.S. from her home, restrained her liberty, and committed the

indicted felonies. While much of the evidence is circumstantial, “[D]irect

evidence of a fact is not required. Circumstantial evidence * * * may also be

more certain, satisfying, and persuasive than direct evidence.” State v.

Grube, 2013-Ohio-692, 987 N.E.2d 287 (4th Dist.), ¶ 30, quoting State v.

Lott, 51 Ohio St. 3d 160, 555 N.E.2d 293 (1990), citing Michalic v.

Cleveland Tankers, Inc., 364 U.S. 325, 330, 81 S. Ct. 6, 10, (1960), citing

Rogers v. Missouri Pacific RR Co, 352 U.S. 500-508, fn. 17, 77 S. Ct. 443,
Jackson App. No. 15CA1                                                                            14

449, fn. 17, (1957). Even murder convictions and death sentences can rest

solely on circumstantial evidence. Grube, supra, citing State v. Apanovitch,

33 Ohio St. 3d 19, 514 N.E.2d 394 (1987); State v. Nicely, 39 Ohio St. 3d
147, 151, 529 N.E.2d 1236, 1239 (1988). We begin by setting forth the

pertinent portions of testimony and other relevant evidence.

1. Austin Coon

           {¶26} Austin testified on July 25, 2013, Frank Sr. called Austin and

asked him to babysit. Austin agreed and went to the Stewart house before

dark.11 Austin testified he thought of M.S. as a “little sister,” and he babysat

M.S. and S.S. when their parents went “out to the bars.” Appellant stopped

by and asked if Frank Sr. had a CD player for sale. Austin did not know

Appellant at that time. When Appellant left, Frank Sr. gave him Appellant’s

name.

           {¶27} Later, Frank Sr., Frank Jr., and N.S. left to go to get air in a tire

at Mike’s One Stop. Austin was alone with M.S. and S.S. Austin testified

they were in Brenda’s room.12 M.S. was on the computer playing games and

Austin was using his cell phone to access Facebook. S.S. was asleep on the

couch in the living room. Austin testified Appellant knocked on the door

and asked for Frank Sr. Austin let him inside to wait. Austin went back to

11
     In a second written statement given to police, Austin gave 11:45 p.m. as his arrival time.
12
     The evidence indicates “Brenda’s room” was the parents’ bedroom.
Jackson App. No. 15CA1                                                        15

the bedroom and Appellant followed him. Austin recalled Appellant was

wearing a brown or tan Carhart jacket.

      {¶28} Approximately 5 minutes later, Appellant said he was going to

his brother’s house to get cigarettes. Appellant walked onto the porch and

M.S. ran outside. Austin repeatedly told her to go back in, but she did not

obey. Appellant said he would “bring her back inside.” Austin went inside

briefly to the kitchen to get a drink. When he came back from the kitchen,

M.S. was gone. He looked outside and saw a dark green or dark blue Chevy

Cavalier with tinted windows pulling away. Austin testified Appellant was

first at the residence around midnight. The second time Appellant was there,

when M.S. disappeared, was around 1:30-1:35 a.m.

      {¶29} Austin began calling for M.S. and looking for her outside the

house. Frank Sr. and the others returned soon after. When Austin informed

Frank Sr. that M.S. was gone, they began looking for her in the surrounding

area. When they could not find her, Frank Sr. called the police.

      {¶30} Austin was eventually taken to the police station where he

wrote two statements which he identified for the jury. He testified the short

statement, his first one, was false. He also admitted that he was unable to

identify Appellant both in a photo array and during a chance encounter at the
Jackson App. No. 15CA1                                                       16

police station. Austin testified he was nervous at the police station and not

paying close attention.

      {¶31} However, Austin identified Appellant at trial as the individual

who was at the Stewart residence on July 26, 2013. Austin testified when he

last saw M.S. on July 26th, she did not have injuries to her face or body.

Austin was shown various photographs of M.S.’s injuries and denied that

she had any injuries before she was taken.

2. Franklin Stewart Sr.

      {¶32} Frank Sr. testified that when M.S. disappeared, he was the sole

caretaker for the minor children. Austin stayed at his house several nights a

week and he trusted Austin with the younger children. Austin treated them

like they were his little siblings. Frank Sr. knew Appellant from selling and

trading goods. He also knew Appellant used pain pills.

      {¶33} On July 25th, Appellant came to the Stewart residence looking

for a CD player. Frank Sr. gave him one and told him to bring the money

back later. Then on July 26th, around 12:30 a.m., Michael Denney, his son’s

friend, came to the house, advising that Frank Jr. had a flat tire. Before

leaving to assist with the tire, he asked Austin to watch the younger children.

M.S. was in the living room watching TV. She was wearing a black
Jackson App. No. 15CA1                                                                                       17

swimsuit with a flower on it.13 Frank Sr. was gone approximately one hour.

When he left, M.S. had no injuries.14

         {¶34} When Frank Sr. returned from the convenience store, Austin

acted scared and nervous, and said that he couldn’t find M.S. After they

searched the house, the basement, and the neighborhood for approximately

30 minutes, Frank Sr. called the police. He told them he thought Appellant

had taken M.S. Frank Sr. denied telling Austin to lie to the police.

         {¶35} Frank Sr. testified Austin told him the “guy that bought the

radio earlier” had returned and asked to use the phone. When Austin went to

get the phone, Appellant was gone and M.S. was missing. Frank Sr. also

identified Appellant in the courtroom.

3. Michael Denney

         {¶36} Denney, a friend of Frank Jr.’s, testified on July 25, 2013, he

and Frank Jr. had been in jail. They were released around 11:00 p.m. and

walked to the Stewart residence. When they arrived, Frank Sr. and

Appellant were on the porch talking. When Appellant left, he got into a




13
  Another witness, Cassie Martin, testified that M.S. had been swimming at her house on July 25, 2013.
14
  On cross-examination, Frank Sr. clarified he fixed a tire at the house earlier in the day and then fixed
another one later that day at Mike’s One Stop.
Jackson App. No. 15CA1                                                                                   18

dark-colored Chevy Cavalier. Later he and the Stewarts went to Bud’s One

Stop to fix a tire.15 16

4. Eric Dunn

         {¶37} Eric Dunn is Appellant’s brother. After authorities learned that

Appellant had been to the home just before M.S. disappeared, Sgt. Scott

Conley went to Eric Dunn’s residence and inquired as to when he had last

seen his brother. Dunn testified Appellant had stopped by around 12:30 a.m.

wanting to get beer. He was driving a green Cavalier. Dunn provided

Appellant’s address.

5. The Investigating Officers

         {¶38} Sgt. Conley and Investigator Mike Music went to Eric Dunn’s

house. Conley testified Eric Dunn confirmed to them that Appellant had

stopped by between 12:00 and 12:30 a.m. wanting to get beer. Dunn also

advised Appellant mentioned getting a CD player from Frank Stewart.

Conley next went to the closest gas station/convenience store in the area,

“The Filling Station,” and requested surveillance video.

         {¶39} Sgt. Conley and Trooper Shaner were also dispatched to

Appellant’s residence to question him. Appellant repeatedly denied to

15
   The name of the store where the parties went to change the flat tire was recalled as Mike’s One Stop or
Bud’s One Stop.
16
   On cross-examination, Denney’s credibility was challenged as to his recollection about Appellant’s
leaving and getting into a car, as well as his criminal background. However, he had acknowledged on
direct examination that he was on felony probation for possession of heroin.
Jackson App. No. 15CA1                                                                                  19

Conley that he had left during the evening, even upon being advised that

three people had placed him in town earlier. Conley observed that Appellant

is six feet three inches tall while Alisa Yates, his girlfriend, is five feet four

inches tall.

        {¶40} Trooper Shaner testified he investigated the Chevy Cavalier at

Appellant’s residence, noted the windows were “fogged up” and the car felt

warm underneath in the fender well. He also noted the driver’s seat was a

significant distance away from the steering wheel.17 During his testimony,

Sgt. Conley explained the significance of the findings on the Chevy

Cavalier. He testified the seat being pushed back and the engine being warm

indicated the car had been driven previously.

        {¶41} Patrolman Sprague testified on July 29th he was dispatched to

Landrum Cemetery with his K9, Ze, a tracking dog. He did not find

evidence but Ze circled an area where the grass was flattened. Investigator

Music was also investigating the cemetery on July 29th and recalled that the

K9 was circling in the area where the employees found the green jacket.

        {¶42} Conley further testified on July 30th, he obtained the

surveillance video from The Filling Station which showed Appellant

entering the store between 12:30 and 12:35 a.m. on July 26th. Appellant

17
 Trooper Shaner’s testimony was also corroborated by another officer, Sgt. Keith Copas of the Jackson
County Sheriff’s Office, who assisted at the 776 address.
Jackson App. No. 15CA1                                                      20

was wearing a green Carhart coat. While Conley was watching the

surveillance video at the store, they received a call that the Liberty Township

trustees had located a green Carhart jacket at Oakland Cemetery on July

26th. Conley immediately went to the cemetery, met with the trustees, and

obtained the jacket, which resembled the one Appellant was wearing in the

video footage. The jacket was bagged, sealed, and sent to BCI. Conley

identified the video footage of Appellant and identified the green jacket for

the jury.

      {¶43} Investigator Music’s testimony mirrored Sgt. Conley’s in many

respects. He recalled Eric Dunn advising that Appellant drove the Chevy

Cavalier to his house.

6. Alisa Yates

      {¶44} Alisa Yates testified she had dated Appellant for 3 years and

they lived together. On July 25th, Yates returned home from her job at

Pizza Hut around 10:00 p.m. and Appellant was there, watching TV and

drinking beer. Her children were asleep.

      {¶45} Yates went to bed around 11:00 p.m. and around 3:00 a.m.

police were knocking at her door. Appellant was in bed beside her. She

opened the door and they questioned Appellant. Yates told the officers she
Jackson App. No. 15CA1                                                          21

thought Appellant had been home all night because he was there when she

went to sleep. Appellant also denied leaving the house.

        {¶46} Yates testified Appellant owned a green Carhart coat, and she

identified the coat for the jury. She also identified her green Chevy Cavalier

by the license plate, although the car looked blue in the pictures. Yates

testified there was a CD player in the back seat of the car that wasn’t hers.

Yates denied taking Appellant to town after 10:00 p.m. on the 25th, and to

her knowledge the car had not been moved since she came home from work

on the 25th.

        {¶47} After the officers left, Yates investigated her car and noticed

the gas tank was empty. She also noticed the seat was not in the position she

had left it in when she came home from work. She does not drive with the

seat “leaned back.” Yates testified she began to feel sick.

        {¶48} The next day after M.S. was found, Alisa texted Appellant

while she was at work and advised him about her. She testified Appellant

responded “I was thinking the worst that they would find her dead and blame

me. That shit isn’t cool at all. I’m never talking to anyone again unless you

are.”
Jackson App. No. 15CA1                                                                              22

        {¶49} Yates also testified Appellant had a friend who lived on

Oakland Road, near Landrum Cemetery. She and Appellant had been to his

residence quite a few times.

7. The Teenagers who found M.S.

        {¶50} Three teenagers found M.S. and described, similarly, that she

was completely naked, crying, asking for her mother, and obviously injured.

K.D. testified that M.S. had black and blue swollen eyes and cuts on her legs

and feet. K.D.’s sister Kaycee Davis testified M.S. did not look exactly like

the missing child report she had seen because of her facial injuries and

swelling. The teenagers gave M.S. crackers and clothing. They

immediately called 911.

8. M.S.

        {¶51} At the time of trial, M.S. was 8 years old and in the first grade.

She was living with foster parents. On day three of trial, M.S. testified

“something bad” happened to cause her to go to the hospital. She did not

know the person who was “mean” to her and had never seen him before.18

         {¶52} M.S. testified on July 26, 2013, she was at home in her

mother’s room using the computer. M.S. testified the mean person lied to




18
  Sgt. Conley’s testimony included that when he responded to the scene where M.S. was found, M.S. told
him that she was taken by a tall man with short hair.
Jackson App. No. 15CA1                                                                                 23

“Coony” (Austin Coon), and said he was leaving to get “smokes.” M.S.

testified Austin was in the kitchen when she left with the man.

        {¶53} M.S. testified she got into the man’s car because he said he’d

give her a piece of candy. The car was dark blue. No one else was in the

car. The mean person took her to a place outside where there were trees and

grass.19

        {¶54} M.S. testified the “mean person” hit her eye and she cried. He

told her to shut up. Then he hurt her face and her “bad spot.”20 Shortly after

this testimony, M.S. became emotional and court recessed.

        {¶55} When her testimony resumed, M.S. testified she was wearing

her bathing suit. She indicated by shaking her head “yes” that the mean man

removed her bathing suit, and indicated by shaking her head “no” that no

one else was with her or the man. M.S. also indicated by nodding her head

“yes” that she was lying down when the events occurred.

        {¶56} After the man hurt her, he drove away. It was still night time.

M.S. testified she cried and walked to where a nice girl found her and gave

her clothes and crackers.

9. The Medical Witnesses


19
   Stephanie Herron, a BCI agent, testified she processed Landrum Cemetery and described it as “full of
trees,” with “full foliage,” and “difficult to see from the road.”
20
   M..S. pointed to her eye. She also indicated she wore clothes over the bad spot. The prosecutor asked
her to draw clothing on the “bad spot” on one of the exhibits and she drew pants.
Jackson App. No. 15CA1                                                                                24

        {¶57} M.S. was immediately taken to Adena Regional Medical

Center ER. Jamie Myers, a pediatric sexual assault nurse examiner (SANE)

on duty, testified M.S. presented withdrawn and tearful. She had “horrible

bruising and swelling” to her face and was “caked” in dirt and mud. Due to

the facial injuries, a CT scan was ordered. The report did not show injury to

the brain.21 Myers identified a series of photographs showing M.S.’s

injuries when she presented on July 26th as accurate depictions.

        {¶58} Due to M.S.’s presentation and the fact she was found naked, a

sexual assault exam was also performed. Myers observed a laceration,

bruising, and active bleeding in the vaginal area. She collected DNA swabs

of the mouth, vaginal, and rectal areas. Myers opined to a reasonable degree

of medical certainty that M.S.’s vaginal canal was penetrated, indicative of

blunt force trauma.22

        {¶59} Dr. Scott McAllum, a pediatrician at Adena Health Systems,

testified he was contacted by either Julie Oates or Jamie Myers and upon

discussion of M.S.’s facial injuries, head trauma, and some increased

swelling, there was concern for closed head injury. Together they decided


21
   Myers described bruising and swelling on both sides of M.S.’s face, broken blood vessels under the skin
of her neck caused by blunt force trauma or possible attempted strangulation, and bruises on her back and
legs.
22
   Brittany Baisden, another SANE on duty that night, assisted with preparation of the sexual assault
evidence kit and photographic documentation. Her testimony mirrored that of Jamie Myers. She also
opined M.S.’s injuries were consistent with penetration. She recalled M.S. had no family member with her.
Jackson App. No. 15CA1                                                                                25

M.S. should be admitted overnight. Dr. McAllum examined M.S. the next

morning and also opined, to a reasonable degree of medical certainty, her

injuries to the vaginal area were consistent with penetrating blunt force

trauma to the vaginal area.23

        {¶60} Julie Oates, executive director of the Child Protection Center

of Ross County, testified she is a licensed professional counselor who

provides forensic interviews and counseling for children impacted by

trauma. She attempted to interview M.S. three times.

        {¶61} During the first interview, M.S. held her face, which was red,

swollen, and painful. As they talked, she began shaking. M.S. told Oates

that “he beat her up” and he “left her.” They terminated the interview and

M.S. was hospitalized for observation.

        {¶62} When M.S. was discharged the next morning, she returned for

a second interview. She was initially talkative, but as they discussed the

incident she became tearful and said she missed her mother. She advised the

perpetrator punched her and she also pointed to her genital area and stated

that he “hurt her bad front.” She became further upset when she looked in a



23
   Another physician, Dr. Zoran Naumovski, a medical examiner for the Child Protection Center, testified
he saw M.S. on August 13, 2013 in follow-up. He reviewed her records and conducted a physical exam.
He opined, to a reasonable degree of medical certainty, she had been physically and sexually abused and
emotionally traumatized.
Jackson App. No. 15CA1                                                       26

mirror, said she missed her mother, and the interview was terminated. Oates

testified the third interview yielded no new meaningful information.

10. The Township Employees

      {¶63} Randolf Baker testified he and Alden Mapes, Sr., employees of

Liberty Township Trustees, were checking the roads and Landrum Cemetery

on Friday, July 26, 2013. They stopped to urinate behind the dense foliage

around 9:31 a.m. and discovered a green Carhart coat, laid open, with the

back to the ground. Mapes picked up the coat and returned it to the

township house, thinking it belonged to the grass cutter. They were unaware

M.S. was missing.

      {¶64} When Officer Music stopped by on Monday investigating the

missing child case, they gave the coat to him, showed him where it was

found, and that the grass was “flattened” to the shape of the coat. On cross-

examination, Baker admitted he initially threw the coat in the back of the

dump truck the men were driving and did not handle it with special care. He

also acknowledged that they haul gravel and trash in the truck.

      {¶65} Alden Mapes, Sr., the other employee, corroborated Baker’s

testimony. He further testified the jacket was lying perfectly flat on the

back, unzipped in the front, with the arms lying all the way down. He

thought it odd that it was found in that manner.
Jackson App. No. 15CA1                                                     27

11. The BCI Witnesses

      {¶66} Abby Schwaderer, a quality assurance manager for the BCI

laboratory system, was permitted to testify as an expert in the area of

forensic DNA. Her testimony was lengthy. Schwaderer testified she

conducted DNA analysis regarding M.S. in 2013. She testified on the green

Carhart coat interior there was a mixture of two individuals’ DNA:

Appellant and M.S. She opined to a reasonable degree of medical certainty

that the DNA observed on the interior of the Carhart coat was consistent

with M.S.’s DNA. Also, a swab taken from the green Cavalier’s passenger

side interior door handle included M.S.’s DNA. On cross-examination,

Schwaderer admitted DNA lasts forever and her testing is unable to show

how long DNA is on an item, how it got there, why it is there, or under what

circumstances.

      {¶67} While the State’s case against Appellant relied on

circumstantial evidence, our standard of review is still the same.

“Circumstantial evidence and direct evidence inherently possess the same

probative value and therefore should be subject to the same standard of

proof. When the state relies on circumstantial evidence to prove an essential

element of the offense charged, there is no need for such evidence to be

irreconcilable with any reasonable theory of innocence in order to support a
Jackson App. No. 15CA1                                                        28

conviction.” State v. Bradford, 1st Dist. Hamilton No. C-04-382, 20015-

Ohio-2208, ¶ 24.

      {¶68} The defense did not dispute M.S. was beaten, raped, and

abandoned. In sum, the compelling and overwhelming circumstantial

evidence established that Appellant was at the Stewart home immediately

before M.S. disappeared, wearing a Carhart jacket and leaving in a dark-

colored Chevy Cavalier. Appellant repeatedly told officers he had not left

his home all evening, while Frank Sr. and Austin Coon both testified

Appellant had been there earlier on July 25th. Michael Denney’s testimony

also places Appellant at the Stewart residence and in a dark-colored Chevy

on the date and time in question. And, Austin Coon specified that Appellant

was present just before M.S. disappeared, around 1:30-1:35 a.m.

      {¶69} M.S. testified the man who hurt her offered her a piece of

candy, and she got into his dark blue car. She testified it happened while

Austin was in the kitchen. No one else was with her and the perpetrator.

      {¶70} Furthermore, Alisa Yates verified that she owned the Cavalier,

which was the only car they had for transportation. She verified that the car

was not the way she had left it when she went to bed in the late evening of

the 25th. She also verified that Appellant owned the green Carhart jacket
Jackson App. No. 15CA1                                                                                29

and that Appellant was familiar with the area where Landrum Cemetery is

located as she had been there with him many times to visit a friend.

        {¶71} Importantly, BCI personnel later tested the green Carhart

jacket and discovered the presence of M.S.’s DNA on it. Appellant was

wearing the green jacket on the surveillance video and when he stopped by

the Stewarts the second time. The township workers found the green jacket

at 9:31 a.m. on July 26th, in Landrum Cemetery, while M.S. was still

missing. M.S. was found later on July 26th at 4:00 p.m. at a location one-

half mile from the cemetery.

        {¶72} Through cross-examination and closing arguments, Appellant’s

counsel set forth a vigorous defense. Counsel emphasized as follows:

                 1) That the credibility of Frank Sr., Austin Coon, and
                 Michael Denney was suspect;

                 2) That reasonable doubt existed in that Austin Coon or
                 Jeff Keelz may have been involved.24

                 3) That police did not follow up on a tip called in
                 around the same time M.S. disappeared indicating
                 someone driving an older model Chevy Cavalier was
                 “looking for a child to abduct.”

                 4) That the integrity of the evidence was questionable
                 because the green Carhart jacket was first thrown into the

24
   Cassie Martin testified she went to the Stewart house immediately upon learning of M.S.’s
disappearance. She noticed Austin Coon, who had been at her house on July 25th, had changed the clothes
he was wearing on the 25th by the time she saw him at the Stewarts. Martin also testified she overheard
Frank Sr. and Frank Jr. “coaching” Austin Coon as what to tell the police. Jeff Keelz was Brenda Stewart’s
friend or paramour.
Jackson App. No. 15CA1                                                                                    30

                 back of a township truck and not turned over as evidence
                 until a couple of days later;

                 5) That Austin Coon failed to immediately identify
                 Appellant; and,

                 6) That M.S. initially told Julie Oates that Frank Jr. took
                 her to a park the night she was taken and during the
                 second interview she indicated that Austin or her brother
                 had been in the car was when she was taken.

        {¶73} However, Frank Sr. and Austin Coon were cross-examined

vigorously about the conflicting testimony and Austin’s initial lies to law

enforcement. Defense counsel also emphasized Austin’s initial failure to

identify Appellant. Counsel also elicited testimony from the BCI personnel

which acknowledged that DNA testing is unable to pinpoint when and how

DNA is found on an item and that transference and cross-contamination of

DNA can occur.

        {¶74} Additionally, Counsel emphasized that Austin could not say

for sure that the person driving the Cavalier away from the Stewart residence

was Appellant, that M.S. was inside the car, or that Austin saw Appellant

take M.S. Counsel emphasized that there was no testimony that anyone saw

Appellant take M.S., beat her, or rape her. The jury also heard M.S.’s

testimony that she did not know the person who hurt her.25


25
  M.S. testified Austin and her mother’s friend Jeff were “nice.” It is difficult to imagine M.S. could
credibly testify, without breaking down in some manner, that these persons longtime known to her were
“nice” if one of them was, in fact, the perpetrator.
Jackson App. No. 15CA1                                                           31

       {¶75} Among the jury instructions given by the trial court was that

Appellant was to be presumed innocent until his guilt was established

beyond a reasonable doubt as to every essential element charged in the

offenses; that the jury might consider direct and circumstantial evidence, and

that the jury were the sole judges of credibility and weight of the evidence.

While it is true that several of the witnesses’ credibility was challenged,

especially Austin Coon’s, it was the province of the jury to resolve conflicts

in the evidence. A jury sitting as the trier of fact is free to believe all, part or

none of the testimony of any witness who appears before it. Grube, supra, at

31; See State v. Long, 127 Ohio App. 3d 328, 335, 713 N.E.2d 1 (1998);

State v. Nichols, 85 Ohio App. 3d 65, 76, 619 N.E.2d 80 (1993). A jury is in

the best position to view the witnesses and to observe witness demeanor,

gestures and voice inflections, and to use those observations to weigh

credibility. See Myers v. Garson, 66 Ohio St. 3d 610, 615, 614 N.E.2d 742

(1993); Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d
1273 (1984). Appellate courts should not generally second guess juries on

matters of weight and credibility. See State v. Vance, 4th Dist. Athens No.

03CA27, 2004-Ohio-5370, at ¶ 10.
Jackson App. No. 15CA1                                                        32

           {¶76} Were the above evidence not enough, the State also presented

the testimony of BCI Special Agent Steve Burke and Lieutenant Tabitha

Sprague. Burke testified he conducted a recorded interview with Appellant

around 10:00 a.m. on July 26th. The interview was played for the jury.

During the interview, Appellant stated he had never met or seen M.S. He

was “pretty sure” she had never been in his car. He repeatedly denied

leaving his house at all, or driving Alisa’s vehicle. He did not know why the

car was warm at 3:00 a.m. Appellant stated he got in the car to move some

stuff and probably moved the seat back. Appellant denied leaving even after

being told Alisa said he left and after being told they would be looking at

surveillance tapes.

           {¶77} During the interview, Appellant said he knew Frank and had

been to his house, most recently a week or so prior. Frank sold pills and

Appellant bought some Vicodin from him.26 He denied knowing anything

about buying stereo equipment. The jury apparently assigned little or no

credit to Appellant’s statements in the recorded interview, which completely

contradicted the testimonies of Austin Coon, Frank Sr., Appellant’s

girlfriend, and his own brother Eric.




26
     We are unsure whether this fact is referencing Frank Sr. or Frank Jr.
Jackson App. No. 15CA1                                                           33

           {¶78} Furthermore, the jury also heard jail recordings of his mother’s

and brother’s calls and visits with Appellant. Lieutenant Sprague of the

Jackson County Correctional Facility described the procedure for jail

visitation and documentation of visits, and she identified the logs of

Appellant’s visitors to be fair and accurate. Appellant’s mother and brother

visited him various times and portions of the recordings were played for the

jury.27 On August 2nd, Appellant can be heard stating “I was really fuckin’

drunk that night, but I’m almost a hundred percent I didn’t leave the house

that fuckin night. I’m almost a hundred percent sure I didn’t leave the house

that night. That’s my story, and I’m stickin’ to it.”

           {¶79} On an August 9th visit, Appellant’s brother told him they had

his coat.28 Appellant replied “That’s what I heard. I don’t know about the

(unintelligible) or how they got it. The only thing I can figure out about that.

It could be that little girl or something.’ If she was on the porch and in the

cold she was. I mean, I don’t know.”

           {¶80} On an August 16th visit:

           “Yeah, they got a little bit of shit on me. But the little bit of
           shit they got on me is like (unintelligible). I don’t really one
           hundred percent. I’m honest with you and Mom. I really don’t
           remember what happened that night. But what I do know is
           that I never took that little girl. And if I did, then there was

27
     The identity of the parties’ voices was stipulated.
28
     We presume this to be a reference to the green Carhart jacket.
Jackson App. No. 15CA1                                                         34

      somebody else in that car with me. (Unintelligible) little fuckin’
      kid, when I’ve got four kids of my own. I’d rather give them
      (unintelligible) than somebody else’s. * * * But I’m tellin’ ya
      right now, that night I was on some drugs that I wasn’t used to.”

      {¶81} On August 30th:

      “They wouldn’t have enough evidence to charge me with the
      abduction charge because it has to be without a reasonable
      doubt that I forced that kid to come with me. * * * Not, ‘Here
      baby. I’ve got a Jolly Rancher.’ (Unintelligible) not fuckin’
      snatch her and grab her. * * * They can’t prove that.”

      {¶82} On September 7th:

      “I’m smarter than that. Even the next day when I wasn’t drunk
      I looked in my car just to make sure some off the wall shit
      didn’t happen. And there wasn’t nothin’ in my fuckin’ car, and
      if there was something’ in my fuckin’ car, they put it there.”

      {¶83} Appellant’s comments in the jail recordings may be interpreted

as admissions that he did leave his home the night of July 26th, that he did

go to the Stewart residence, and that the green coat was his. His comments

may be construed as minimizing his recollection of the events due to drug

and alcohol use. He seems to indicate that, at least, he could not be

convicted of abduction. And, he admitted he was “stickin’ to his story.”

      {¶84} Ultimately, the jury was in the best position to determine the

credibility of the witnesses and the evidence, and we defer to their judgment.

We do not find this to be the exceptional case where the evidence weighed

heavily against conviction. Therefore, we do not find the jury lost its way,
Jackson App. No. 15CA1                                                        35

causing a manifest miscarriage of justice. Based on the foregoing we find

that competent credible evidence supports the finding that Appellant is the

person who removed M.S. from her home, committing the felonies of

kidnapping and abduction, and further, committing the felonies of rape,

gross sexual imposition, and felonious assault. As such we overrule

Appellant’s second assignment of error and affirm the judgment of the trial

court.

         {¶85} Inasmuch as we have found Appellant’s convictions are

supported by the manifest weight of the evidence, we further find them to be

supported by sufficient evidence. Our finding as to Appellant’s “manifest

weight” argument is dispositive of his sufficiency-of-the-evidence claim. As

such, we also overrule Appellant’s first assignment of error and affirm the

judgment of the trial court.

         “III. THE TRIAL COURT ERRED WHEN IT FAILED TO
         MERGE CONVICTIONS FOR GROSS SEXUAL
         IMPOSITION WITH RAPE AND CONVICTIONS FOR
         KIDNAPPING WITH ABDUCTION.”

                        A. STANDARD OF REVIEW

         {¶86} Appellate courts apply a de novo standard of review in an

appeal challenging a trial court's determination of whether offenses

constitute allied offenses of similar import that must be merged under R.C.

2941.25. State v. Mullins, 4th Dist. Scioto No. 15CA3716, 2016-Ohio-5486,
Jackson App. No. 15CA1                                                       36

¶ 11. State v. Williams, 134 Ohio St. 3d 482, 2012-Ohio-5699, 983 N.E.2d
1245, ¶ 28; State v. Cole, 4th Dist. Athens No. 12CA49, 2014-Ohio-2967,

¶ 7.

                           B. LEGAL ANALYSIS

       {¶87} The Double Jeopardy Clause of the Fifth Amendment to the

United States Constitution provides that no person shall “be subject for the

same offense to be twice put in jeopardy of life or limb,” and this protection

applies to Ohio citizens through the Fourteenth Amendment and is

additionally guaranteed by Article I, Section 10 of the Ohio Constitution.

Mullins, supra, at ¶ 8. This constitutional protection prohibits multiple

punishments for the same offense being imposed in a single trial absent a

clear legislative intent to the contrary. Id. See North Carolina v. Pearce, 395
U.S. 711, 717, 89 S. Ct. 2072, (1969), overruled on other grounds, Alabama

v. Smith, 490 U.S. 794, 109 S. Ct. 2201, (1989); Missouri v. Hunter, 535 U.S.
359, 103 S. Ct. 673, (1983).

       {¶88} The General Assembly enacted R.C. 2941.25 to specify when

multiple punishments can be imposed in the same trial:

       (A) Where the same conduct by the defendant can be construed
       to constitute two or more allied offenses of similar import, the
       indictment or information may contain counts for all such
       offenses, but the defendant may be convicted of only one.
Jackson App. No. 15CA1                                                         37

      (B) Where the defendant's conduct constitutes two or more
      offenses of dissimilar import, or where his conduct results in
      two or more offenses of the same or similar kind committed
      separately or with a separate animus as to each, the indictment
      or information may contain counts for all such offenses, and the
      defendant may be convicted of all of them. Mullins, supra, at
      ¶ 9.

      {¶89} Merger is a sentencing question where the defendant bears the

burden of establishing his entitlement to the protection of R.C. 2941.25 by a

preponderance of the evidence. Mullins, supra, at ¶ 10. State v. Washington,

137 Ohio St. 3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 18.

       {¶90} Under current Ohio law courts can only impose multiple

punishments in a single trial for a defendant's conduct under two situations:

1) where the charged crimes are not allied offenses, i.e. it is not possible to

commit multiple crimes with the same action, State v. Johnson, 128 Ohio

St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061; and 2) the crimes are allied

offenses but the defendant's actions have dissimilar import, i.e. the crimes

were committed separately, or with a separate animus, or the resulting harm

for each offense is separate and identifiable. State v. Ruff, 143 Ohio St. 3d
114, 2015-Ohio-995, 34 N.E.3d 892, paragraph one of the syllabus. See

Mullins, supra, at ¶ 10.

1. Are Appellant’s convictions for gross sexual imposition and for rape
allied offenses of similar import?

      {¶91} The trial court found:
Jackson App. No. 15CA1                                                      38


      “The Court finds that there are separate harms suffered by the
      victim. The child testified that the Defendant had touched the
      victim’s breast for sexual or gratifying himself. (Sic.) The
      Defendant created a separate harm when he raped the victim
      since he inserted part of his body in the victim’s vagina. The
      Defendant also caused the victim serious physical harm when
      he committed the rape. The serious physical harm element
      demonstrates that the Defendant had a separate motivation from
      when he committed the gross sexual imposition counts.”

      {¶92} However, Appellant argues this conclusion is not supported by

the record. He points out M.S. provided very little information about what

happened to her and the record contains only the medical evidence of

bruising, scratches, and vaginal penetration. Appellant concludes there was

no separate harm and there was no separate animus.

      {¶93} In response, the State argues that Appellant raped M.S. by

forcibly penetrating her vaginal opening with an unidentified object. He

committed gross sexual imposition by groping her breasts, separate conduct

that occurs with a separate animus from rape. The State also cites M.S.’s

testimony that the man removed her bathing suit and the fact that she had

bruising on her clavicle to reasonably infer that Appellant violently groped

her breast. The State argues the acts of rape and groping caused separate

harms. The violent rape, which caused tearing in her genital region, caused

psychological and serious physical harm. Groping her breasts caused

psychological harm. The State concludes the trial court did not err. While
Jackson App. No. 15CA1                                                       39

we agree with the trial court’s ultimate conclusion that merger was not

required, we do so on a different basis.

      a. Allied Offenses

      {¶94} Initially, we look to see if the charges Appellant faced

represent allied offenses. To accomplish that we must look at Appellant’s

conduct to determine if it was possible to both commit one offense and

commit the other by that conduct. Johnson at 48; Mullins, supra, at 13.

      {¶95} Rape, R.C. 2907.02, provides: “(A)(1) No person shall engage

in sexual conduct with another who is not the spouse of the offender * * *

when any of the following applies: * * *(b) The other person is less than

thirteen years of age, whether or not the offender knows the age of the other

person.” The trial court instructed the jury as to the legal definition of

“sexual conduct.” The court specified that “Penetration, however slight, is

sufficient to complete vaginal or anal intercourse.” Jamie Myers and

Brittany Baisden, the SANEs, and Dr. McAllum all testified M.S. had been

penetrated in the vaginal area.

      {¶96} Gross sexual imposition, R.C. 2907.05, Count 7, provides in

relevant part:

      “(B) No person shall knowingly touch the genitalia of another,
      when the touching is not through clothing, the other person is
      less than twelve years of age, whether or not the offender
      knows the age of that person, and the touching is done with an
Jackson App. No. 15CA1                                                      40

      intent to abuse, humiliate, harass, degrade, or arouse or gratify
      the sexual desire of any person.”

      {¶97} M.S. testified and indicated the perpetrator hurt her vaginal

area. We do not find evidence that Appellant touched M.S.’s breast readily

apparent or necessarily inferred. However, in order that penetration

occurred, it necessarily includes that her genital or pubic region was

touched, thus unclothed touching of her genitalia did occur. It was possible

that Appellant committed the acts of rape and gross sexual imposition with

the same conduct. See State v. Vang, 9th Dist. Summit No. 23206, 2007-

Ohio-46, fn.1. As such we find the offenses are allied.

      b. Dissimilar Import

      {¶98} Even though it was possible for Appellant to commit the above

offenses with the same conduct, and thus they are allied offenses, we

conclude he can be separately punished for each one. Appellant’s conduct

of raping M.S. and his commission of gross sexual imposition were of

dissimilar import, e.g., they were committed with separate animus and/or

resulted in separate, identifiable harms.

      {¶99} Here, the act of rape was completed and proven by the actual

physical penetration of M.S.’s vagina. However, the gross sexual imposition

count also required that the touching was done with intent to abuse,

humiliate, harass, degrade or arouse or gratify the sexual desire of any
Jackson App. No. 15CA1                                                       41

person. We find evidence supports the inference that Appellant’s acts were

committed with a separate animus.

      {¶100} In State v. Kuritar, 2nd Dist. Montgomery No. 24875, 2012-

Ohio-3849, the defendant was convicted of sexual imposition after he and

another male spent the night partying with two unmarried adult females in

an apartment. Kuritar argued on appeal that the evidence did not support the

finding that he knew his conduct was offensive. However, the appellate

court noted at ¶ 28:

      “The venue, and the drinking games, could have been
      appropriate to flirtation leading up to sexual activity. But there
      is no indication in this record that any flirtation occurred, or
      that anything occurred that would have led Kuritar to conclude
      that his touching the breast of a sleeping woman, whom he had
      just met that night, and with no history of expressed sexual
      interest between them, would be less than offensive.”

      {¶101} Similarly, we find there can be no reasonable inference that

six-year-old M.S., who was taken by a stranger under false pretenses from

her home, removed to a dark cemetery, and initially struck in the face and

eye and told to “shut up” before she was touched and raped, would find

Appellant’s touching of her genitalia to be anything but abusive,

humiliating, harassing, and degrading.

      {¶102} Furthermore, gross sexual imposition may be proven by

evidence of purpose to arouse or gratify the sexual desire of any person. The
Jackson App. No. 15CA1                                                          42

trier of fact may infer a purpose of sexual arousal or gratification from the

type, nature, and circumstances of the contact, among other relevant factors.

State v. Barrie, 10th Dist. Franklin No. 15AP-848, 2016-Ohio-5640, ¶ 18.

State v. Crosky, 10th Dist. Franklin No. 06AP–655, 2008-Ohio-145, 2008
WL 169346, ¶ 47. We find it is also reasonable to infer that under the

circumstances, Appellant acted with a purpose to sexually arouse or gratify

himself.

      {¶103} Furthermore, the acts of rape and gross sexual imposition also

resulted in separate and identifiable harms. Jamie Myers observed a

laceration, bruising, and active bleeding in M.S.’s vaginal area – obvious

serious physical harm. And, it was also obvious to the first responders and

medical providers that M.S. was emotional and tearful, and would have been

evident to the jurors when M.S. became emotional during her testimony. Dr.

Zoran Naumovski opined to a reasonable degree of medical certainty that

M.S. had also been emotionally traumatized. We find Appellant’s crimes

resulted in M.S. suffering separate and identifiable physical and

psychological harms. Because the resulting harms are different in nature,

these two offenses are “of dissimilar import,” i.e. “they are not alike in their

significance and their resulting harm.” Ruff at 21; Mullins, supra, at 20. We

find the trial court correctly rejected merger of these offenses.
Jackson App. No. 15CA1                                                       43

2. Are Appellant’s convictions for kidnapping and for abduction allied
offenses of similar import?

      {¶104} Here, the trial court found as follows:

      “The Defendant’s action of taking the victim from her home
      constituted the kidnapping. The Defendant’s conduct of (sic.)
      her to the cemetery where he restrained her liberty by threat of
      undo circumstances that created a risk of physical harm. There
      are separate harms involved in the Defendant’s actions. One
      harm is created by removing the victim from her home. A
      second harm occurred when the Defendant restrained the
      victim’s liberty at the cemetery. The Court also finds that the
      kidnapping and abduction were committed separately. The
      kidnapping was committed when the Defendant took the victim
      from her home. The abduction took place when the Defendant
      restrained her liberty at the cemetery. These acts were
      committed separately.”

      {¶105} Appellant contends the purpose and harm involved in

kidnapping and abduction is not separate and identifiable, nor was the harm

distinguished. As such, the kidnapping and abduction counts should be

merged as allied offenses of similar import for purposes of sentencing. In

response, the State argues the initial kidnapping occurred when Appellant

lured M.S. from her home, and that this act was significantly independent

from the abduction which occurred when he restrained her in the cemetery.

Further, the State contends the harm created by the acts was separate and

distinct. Again, we agree with the trial court’s conclusion that the

kidnapping and abduction offenses do not merge, nor would the kidnapping

and rape offenses merge.
Jackson App. No. 15CA1                                                        44

      {¶106} Again, examining the crimes at issue, kidnapping requires

proof that a victim was removed by force, threat, or deception, from the

place where the person is found, or the victim’s liberty was restrained.

Abduction requires proof that the victim’s liberty was restrained by force or

threat, and under circumstances that created a risk of physical harm or

placed the victim in fear. Appellant kidnapped M.S. by deceiving and

removing her from her home. M.S. testified she got into the perpetrator’s

car because he offered to give her a piece of candy.

      {¶107} It does not appear that Appellant restrained M.S. by force or

threat to kidnap her, although one could argue that once she, a six-year-old

child, was in Appellant’s car, she was there by force as she would be unable

to drive herself or remove herself from the vehicle. However, we find

Appellant’s conduct in abducting M.S. was separate and distinct crime.

Once Appellant and M.S. arrived at the cemetery, the evidence supports the

inference that she was restrained by force or threat.

      {¶108} M.S. testified the perpetrator took her to a place with trees

and grass, hit her in the eye, and told her to shut up. Then he raped her.

Jamie Myers testified M.S.’s face was bruised and swollen, she had broken

blood vessels under the skin of her neck, and bruises on her back and legs.

Whether these injuries occurred solely because of Appellant’s beating her or
Jackson App. No. 15CA1                                                         45

because she fought back, it is reasonable to infer that her liberty was

restrained by use of force.

      {¶109} Appellant’s act of kidnapping was completed by deceiving

her into leaving with him and transporting her from home. However, he

continued on to the cemetery where he restrained her by force or threat, thus

also committing the crime of abduction. We agree with the trial court’s

finding that separate crimes were committed. As we observed in State v.

Smith, 4th Dist. Scioto No. 15CA3686, 2016-Ohio-5062, ¶115, the conduct,

animus, and import of alleged allied offenses must all be considered. If one

of the Ruff questions is answered affirmatively, then separate convictions are

permitted. Id.

      {¶110} Appellant further contends if the kidnapping is based on

restraint of liberty, it would arguably merge with the rape conviction.

Appellant urges correction of the alleged error by merging kidnapping with

rape. We also disagree with this conclusion.

      {¶111} M.S.’s kidnapping occurred by deception. However, we find

the analysis in State v. Echols, 8th Dist. Cuyahoga No. 102504, 2015-Ohio-

5138, further illustrative of the significance of movement or transport of a

victim. There, the appellate court considered whether Echols’ convictions

for rape and kidnapping of two separate victims in two separate incidents in
Jackson App. No. 15CA1                                                       46

1994 and 1999 should have been merged as allied offenses of similar import

for purposes of sentencing. In one instance, as to the first victim, K.C., the

court determined that the offenses should have been merged. Id. at 39.

However, in the case of the second victim, M.M., the appellate court noted:

      “She was abducted from the bus stop. Appellant forced her to
      get into his vehicle, hit her with a brick once in the car, and he
      drove her away from the area. The trial court's finding that this
      movement was significant and encompassed an increased risk
      of harm is supported. The asportation of M.M. constituted a
      separate crime for which appellant may be separately
      punished.” Id. at 40.

      {¶112} M.S. was kidnapped by deception and transported a

significant distance to the cemetery where Appellant thereafter committed

the rape. These constitute separate crimes for which Appellant may be

separately punished. As such, the trial court did not err by failing to merge

the offenses of kidnapping and rape under the facts presented herein.

      {¶113} For the foregoing reasons, we find no merit to Appellant’s

second assignment of error. As such, both assignments of error are

overruled and the judgment of the trial court is affirmed.

                                                 JUDGMENT AFFIRMED.
Jackson App. No. 15CA1                                                          47

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Jackson County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J.: Concurs in Judgment and Opinion.
Hoover, J.: Concurs in Judgment and Opinion as to Assignment of Error I;
            Concurs in Judgment Only as to Assignment of Error II.

                                        For the Court,

                                 BY: ______________________________
                                     Matthew W. McFarland, Judge

NOTICE TO COUNSEL:             Pursuant to Local Rule No. 14, this
document constitutes a final judgment entry and the time period for
further appeal commences from the date of filing with the clerk.